DETAILED ACTION
Terminal Disclaimer
The Terminal Disclaimer filed 11/4/21 is approved.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 7-22 are allowed.
Independent claim 7 recites the following limitation: “in response to determining that the code string indicates that the horizontal component of the difference motion vector is not zero and that the vertical component of the difference motion vector is not zero: decoding, from the bitstream, first grouped data that includes (i) first prefix data that is a prefix portion of the horizontal component of the difference motion vector, and (ii) second prefix data that is a prefix portion of the vertical component of the difference motion vector; decoding, from the bitstream, subsequent to decoding the first grouped data, second grouped data that includes (i) first suffix data that is a suffix portion of the horizontal component of the difference motion vector, and (ii) second suffix data that is a suffix portion of the vertical component of the difference motion vector”.  This limitation of independent claim 7 in combination with the other limitations recited in the claim is the reason for allowance.
Dependent claims 8-10, independent claim 11, dependent claims 12-14, independent claim 15, dependent claims 16-18, independent claim 19, and dependent claims 20-22 are allowed for the same reasons as those discussed above for independent claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936.  The examiner can normally be reached on Monday and Tuesday 8:00AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KRISTIN DOBBS

Art Unit 2488


/Kristin Dobbs/
Patent Examiner, AU 2488

	
/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488